


Exhibit 10.12


* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.


SECOND MATERIAL TERMS AMENDMENT TO AGREEMENT FOR SERVICES
(Processing Year, Processing Initial Term, Processing Renewal Term, Termination
for Convenience, Deconversion, Minimum Fees, Processing Services Portfolios, and
Developments)


THIS SECOND MATERIAL TERMS AMENDMENT TO AGREEMENT FOR SERVICES
(this “Amendment”) is made and entered into as of February 20, 2013 (the
“Amendment Effective Date”), by and between Total System Services, Inc., a
Georgia corporation (“TSYS”) and Green Dot Corporation, a Delaware corporation
(“Subscriber”).


A.WHEREAS, TSYS and Subscriber are parties to that certain Agreement for
Services dated September 1, 2009 (as amended, the “Agreement”); and


B.WHEREAS, TSYS and Subscriber amended material terms of the Agreement,
including extension of the Processing Renewal Term, in the Material Terms
Amendment to Agreement for Services dated as of January 19, 2012, in accordance
with Section 22 of the Agreement.


C.WHEREAS, TSYS and Subscriber desire to further amend the Agreement as set
forth herein, in accordance with Section 22 of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereto agree as follows:


1. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Agreement.


2. Processing Year Definition. The Agreement is hereby amended by deleting the
“Processing Year” definition in Section 1.2 of the Processing Services Schedule
in its entirety and replacing it with the following:


“Processing Year shall mean a twelve (12) month period commencing on the
Processing Services Effective Date or an anniversary of such date; provided,
however, Processing Year 6 shall be a sixteen (16) month period ending on
December 31, 2015. Each Processing Year is identified in this Processing
Services Schedule by a numerical suffix corresponding to the order in which such
Processing Year will occur during the Processing Term (e.g., the first
Processing Year of the Processing Term is referred to as “Processing Year 1”,
the second Processing Year of the Processing Term is referred to as “Processing
Year 2,” etc.).”


3. Processing Initial Term. The Agreement is hereby amended by deleting Section
3.1 of the Processing Services Schedule in its entirety and replacing it with
the following:

1
*Confidential Treatment Requested

--------------------------------------------------------------------------------




“3.1    Initial Term


The initial term of this Processing Services Schedule shall begin on the
Processing Services Effective Date and shall expire at 11:59 p.m. (Eastern Time)
on the last day of Processing Year 6, unless terminated earlier in accordance
with this Processing Services Schedule or the Agreement (the “Processing Initial
Term”).


4. Processing Renewal Term. The Agreement is hereby amended by deleting Section
3.2 of the Processing Services Schedule in its entirety and replacing it with
the following:


“3.2    Extension


Upon expiration of the Processing Initial Term, the term of this Processing
Services Schedule shall automatically renew for up to three (3) additional one
(1) year renewal terms (each a “Processing Renewal Term”), unless one Party
provides the other with written notice of its intent to terminate not less than
[*]([*]) [*] prior to the end of the Processing Initial Term or the then-current
Processing Renewal Term. During any Processing Renewal Term, the Parties shall
work together on Deconversion pursuant to 4.3 of the Agreement.”


5. Termination for Convenience. The Agreement is hereby amended by deleting
Section 3.3 of the Processing Services Schedule in its entirety and replacing it
with the following:


“3.3    Termination for Convenience


Subscriber may terminate this Processing Services Schedule and the Agreement at
any time during [*] without cause or for convenience, by giving at least [*]
([*]) [*] prior written notice to TSYS and paying to TSYS the termination for
convenience fee (“Termination for Convenience Fee”). The Termination for
Convenience Fee shall be equal to the [*] due for the [*], as applicable, as of
the [*] as specified in Subscriber's written notice of intent to terminate for
convenience. The Termination for Convenience Fee shall be paid in [*] and
delivered to TSYS [*]. In the event Subscriber terminates this Processing
Services Schedule and the Agreement for convenience, Subscriber shall be
obligated to pay the Termination for Convenience Fee due hereunder, but relieved
of any obligation to pay the Core Processing Minimum Fees after the date of
termination. Any notice of termination by Subscriber pursuant to this Section
3.3 shall include a proposed date for the initiation of Wind-down or
Deconversion pursuant to Sections 4.2 and 4.3 of the Agreement.”


6. Termination for [*]. The Agreement is hereby amended by adding the following
as a new Section 3.4 to the Processing Services Schedule:


“Termination for [*]


Notwithstanding the terms of [*], in the event [*], Subscriber may terminate
this Processing Services Schedule and the Agreement, [*], by giving at least [*]
([*]) [*] prior written notice to

2
*Confidential Treatment Requested

--------------------------------------------------------------------------------






TSYS. For purposes of clarity, upon termination pursuant to this Section 3.4,
Subscriber shall be [*] of (i) any [*], (ii) any [*] after the date of
termination, and (iii) its [*] under [*].


7. Deconversion. The Agreement is hereby amended by deleting Section 4.2 of the
Processing Services Schedule in its entirety and replacing it with the
following:


“4.2    Services Provided during Startup, Conversion, Wind-down or Deconversion


All Expenses, custom code charges and Processing Fees for any Startup,
Conversion, Wind-down or Deconversion of the Processing Services initiated or
performed during the Processing Term shall be borne by Subscriber. Applicable
Processing Fees related to a Startup, Conversion, Wind-down or Deconversion of
the Processing Services are set forth in Exhibit 1B to this Processing Services
Schedule.”


8. Minimum Fees. The Agreement is hereby amended by deleting Section 4.4 of the
Processing Services Schedule in its entirety and replacing it with the
following:


“4.4    Minimum Fees
Processing Initial Term
The [*], excluding the [*], [*], payable by Subscriber for each [*] ($[*]). For
each [*], the [*] shall be [*] ($[*]) for [*] and [*] ($[*]) for [*]. For each
[*], the [*] shall be as follows: [*] ($[*]) for [*], [*] ($[*]) for [*], [*]
($[*]) for [*], and [*] ($[*]) for [*].


For each [*], the [*] ($[*]) for [*],[*] ($[*]) for [*], and [*] ($[*]) for [*].
For each [*], the [*] shall be [*] ($[*]) for [*], and [*] ($[*]) for [*]. For
each [*], the [*] shall be [*] ($[*]) for [*], and [*] ($[*]) for [*].


Processing Renewal Term
For each [*], the [*] shall be [*] ($[*]) for [*] and [*] ($[*]) for [*].


If, at the end of any [*] in a [*], the actual [*] due to TSYS for such [*],
less any [*], [*], are less than the [*], then TSYS shall invoice Subscriber for
the difference.”


9. Exhibit 3 - Processing Services Portfolios. The Agreement is hereby amended
by deleting Exhibit 3 of the Processing Services Schedule in its entirety and
replacing it with an Amended and Restated Exhibit 3 - Processing Services
Portfolios, attached hereto and made a part hereof by this reference.


10. Exhibit 5 - Termination for Convenience Fees. The Agreement is hereby
amended by deleting Exhibit 5 of the Processing Services Schedule in its
entirety.

3
*Confidential Treatment Requested

--------------------------------------------------------------------------------




11. Developments to [*]. The Parties agree that Subscriber may request TSYS to
develop [*] on the [*] during the Processing Initial Term or any Processing
Renewal Term, [*] and the [*] for [*] as set forth in Exhibit 1B to this
Processing Services Schedule.


12. Conflict. In the event of any conflict between the terms of the Agreement
and this Amendment, this Amendment will control solely with respect to the
subject matter herein. The Agreement will otherwise control.


13. Effect of Amendment. Except as specifically amended herein, the Agreement
will remain in full force and effect in accordance with its terms.


14. Miscellaneous. This Amendment may be executed by facsimile and in
counterparts, each of which shall be deemed an original, and both of which when
taken together shall be deemed one and the same instrument. The Agreement, as
amended hereby, sets forth the entire agreement of the Parties with respect to
the subject matter hereof and thereof, superseding any and all prior or
contemporaneous agreements or understandings, whether written or oral, between
the Parties with respect to such subject matter.


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the day
and year first above written.




TOTAL SYSTEM SERVICES     GREEN DOT CORPORATION
By:     /s/ William A. Pruett        By:     /s/ Steve Streit    
Name:    William A. Pruett        Name:    Steve Streit    
Title:    Senior EVP            Title:    Chief Executive Officer



4
*Confidential Treatment Requested